Case 4:18-cv-04153-KES Document 47 Filed 08/25/20 Page 1 of 12 PageID #: 340




                      UNITED STATES DISTRICT COURT

                        DISTRICT OF SOUTH DAKOTA

                             SOUTHERN DIVISION


CHAD DOUGLAS DRESSEN,                               4:18-CV-04153-KES

                   Movant,

       vs.                                  ORDER ADOPTING REPORT AND
                                           RECOMMENDATION AND GRANTING
UNITED STATES OF AMERICA,                       MOTION TO DISMISS

                   Respondent.


      Movant, Chad Douglas Dressen, filed a motion to vacate, set aside, or

correct his sentence under 28 U.S.C. § 2255. Docket 1. The United States

moves to dismiss Dressen’s petition. Docket 19. The matter was referred to

United States Magistrate Judge Veronica L. Duffy under 28 U.S.C.

§ 636(b)(1)(B) and this court’s October 16, 2014 standing order. Magistrate

Judge Duffy recommends that Dressen’s motion be dismissed. Docket 42.

Dressen, represented by appointed counsel, timely filed objections to the report

and recommendation. Docket 45. For the following reasons, the court adopts

Magistrate Judge Duffy’s report and recommendation and dismisses Dressen’s

petition.

                          FACTUAL BACKGROUND

      A full factual background was provided by the magistrate judge in her

report and recommendation. Docket 42 at 2-26. Thus, this court will only give
Case 4:18-cv-04153-KES Document 47 Filed 08/25/20 Page 2 of 12 PageID #: 341




a simple explanation and points to the magistrate judge’s report and

recommendation for the full background.

      The United States moved to dismiss Dressen’s petition on February 28,

2019. Docket 19. Magistrate Judge Duffy issued a Report and

Recommendation, which this court adopted. Dockets 23, 32. After the adoption

of the Report and Recommendation, an evidentiary hearing was held on the

sole issue of whether or not Dressen instructed his attorney, D. Sonny Walter,

to appeal his case after Dressen was sentenced. See Docket 39. At the hearing,

Dressen was represented by appointed counsel. See Docket 33. Three

witnesses testified: Dressen, his girlfriend, Teresa Hanson, 1 and Walter. See

Docket 41 at 2.

      Dressen testified that he pleaded guilty to a charge involving distribution

of methamphetamine. Id. at 6. Walter represented him on the charges. Id. He

stated that during the pendency of Walter’s representation, Dressen spoke with

Walter around four times in person and four times over the phone. Id. at 8. He

stated that initially, he believed he would be facing a 10-year prison sentence

after signing a plea agreement. Id. at 10. Three days before the sentencing

hearing, Walter informed Dressen that Dressen was instead facing 25 years

unless he agreed to stipulate to a 17-year sentence. Id. 12-13. Dressen stated

that Walter told Dressen “you’re going to have to take that.” Id. at 13. Hanson




1Theresa Hanson used both the last names Hanson and Haugen during the
events at issue in the hearing. The parties stipulated that they are the same
person, and the court here refers to Teresa as “Hanson.” Docket 41 at 64.
                                        2
Case 4:18-cv-04153-KES Document 47 Filed 08/25/20 Page 3 of 12 PageID #: 342




also testified that she spoke with Walter and her understanding was that

Dressen had to “take the 17 years.” Id. at 28.

      After Dressen’s sentencing hearing, Dressen, Walter, and Hanson

stepped into the hallway outside the courtroom. Id. at 16, 28. Dressen testified

that he told Walter: “[W]e have to appeal this.” Id. at 16. He testified that Walter

said Walter needed to get the paperwork together before he could “do an

appeal.” Id. At the conclusion of the conversation, Dressen believed Walter

would file an appeal. Id. at 17. Around three to four months after he was

sentenced, after being transferred to a correctional facility in Gilmer, West

Virginia, Dressen learned that Walter did not file an appeal. Id. 17-18.

      Throughout Dressen’s criminal case, Hanson occasionally acted as an

intermediary between Walter and Dressen. Hanson would contact Dressen and

relay messages when Walter was unable to reach Dressen. Id. at 44. Hanson

testified that her understanding after speaking with Walter prior to Dressen’s

sentencing hearing was that the “appeal process would start as soon as [he]

was sentenced.” Id. at 28. She also testified that immediately after Dressen’s

sentencing hearing, Dressen, Walter, and Hanson stepped into the hall. Id. At

that time, according to Hanson, Walter assured Hanson and Dressen that he

would start appealing Dressen’s case. Id. at 29. Hanson stated that Dressen

asked Walter “to make sure that he was going to appeal” Dressen’s case. Id.

After Hanson found out that Walter did not appeal, she began to try to contact

Walter by phone and text message. Id. at 29-30. She testified that Walter




                                         3
Case 4:18-cv-04153-KES Document 47 Filed 08/25/20 Page 4 of 12 PageID #: 343




stopped returning her calls and did not explain why he did not file an appeal

for Dressen. Id.

      Walter testified that he is a lawyer who has been practicing since 1989.

Id. at 37. He worked in the Minnehaha County Public Defender’s Office for

seven years, and then went into private practice for himself. Id. He has always

specialized in criminal defense and prisoner litigation. Id. He served as a

contract attorney for several state prisons for 17 years and filed direct criminal

appeals for prisoners who wanted to appeal and whose trial counsel did not file

an appeal. Id. He has no secretary or assistant and answers his office and cell

phones himself. Id. at 17-18. He calendars all of his own deadlines. Id.

      Walter testified that when a defendant asks him to appeal their sentence,

it is a “significant event.” Id. at 41-43, 49-51. He carries his cell phone and a

paper calendar everywhere and when he becomes aware of a deadline, he

immediately enters it in both his paper and cell phone calendars. Id. at 41. He

testified that he is aware that the deadline to appeal a criminal sentence in

federal court is 14 days. Id. at 51.

      Walter does not recall exactly what transpired after the sentencing

hearing but read the transcript of the sentencing and knew that the court did

not remand Dressen to Marshal custody immediately after the hearing. Id. at

41. Thus, Walter assumes he would have talked to Dressen in the hallway after

the hearing. Id. He states that if Dressen would have asked him to file an

appeal, he would have noted that in his calendar. Id. He states that he did not

enter what would have been the appeal deadline in his calendar. Id. Walter

                                         4
Case 4:18-cv-04153-KES Document 47 Filed 08/25/20 Page 5 of 12 PageID #: 344




stated that had Dressen asked to appeal the case, Walter would have had “a

number of conversations” with him about that decision because Walter believed

there were no issues to appeal. Id. at 42. This was because Dressen gave up his

right to appeal as part of the plea agreement. Id. Walter testified that on the

day of Dressen’s sentencing, Walter put in his calendar the date he would have

to remind the government to file a Rule 35 motion in Dressen’s case. Id. at 50.

      According to Walter, Hanson texted him before Dressen’s sentencing on

May 18, 2018, and did not contact him again until mid-July, 2018, long after

the 14-day appeal period expired. Id. at 54. When Hanson contacted Dressen in

July, she did not ask about the appeal; rather, she asked Walter to send

Hanson a document in prison. Id. Hanson also contacted Walter to ask if

Dressen could be moved to a different prison, and he informed her in response

that he was not the appropriate person to contact about that. Id. at 55.

                            STANDARD OF REVIEW

      The court’s review of a magistrate judge’s report and recommendation is

governed by 28 U.S.C. § 636 and Rule 72 of the Federal Rules of Civil

Procedure. The court reviews de novo any objections to the magistrate judge’s

recommendations as to dispositive matters that are timely made and specific.

28 U.S.C. § 636(b)(1)(B); Fed. R. Civ. P. 72(b). In conducting its de novo review,

this court may then “accept, reject, or modify, in whole or in part, the findings

or recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1)(C);

United States v. Craft, 30 F.3d 1044, 1045 (8th Cir. 1994).




                                        5
Case 4:18-cv-04153-KES Document 47 Filed 08/25/20 Page 6 of 12 PageID #: 345




                                   DISCUSSION

      Congress enacted 28 U.S.C. § 2255 to supersede habeas corpus claims

for federal prisoners. Davis v. United States, 417 U.S. 333, 343-44 (1974).

Section 2255 allows federal prisoners to “vacate, set aside or correct” a federal

sentence on the ground that “the sentence was imposed in violation of the

Constitution or laws of the United States . . . or is otherwise subject to

collateral attack.” 28 U.S.C. § 2255. Generally, petitioners may not raise claims

under § 2255 that they failed to raise on direct appeal. United States v. Frady,

456 U.S. 152, 167-68 (1982). But because appellate courts generally refuse to

review ineffective assistance of counsel claims on direct appeal, such claims are

properly addressed under § 2255 motions. See United States v. Campbell, 764

F.3d 880, 892-93 (8th Cir. 2014).

      The Sixth Amendment to the Constitution guarantees criminal

defendants the right to assistance of counsel. U.S. Const. amend. VI. “[T]he

right to counsel is the right to effective assistance of counsel.” Strickland v.

Washington, 466 U.S. 668, 698 (1984) (internal quotation omitted). Generally,

ineffective assistance claims are analyzed under a two-pronged test: the

defendant must show, first, that his or her counsel’s performance was

deficient; and second, that he or she was prejudiced by the deficiency. Id. at

687. But when an attorney fails to file a direct appeal after his or her client

instructs him or her to do so, courts do not inquire about whether the

defendant was prejudiced. Roe v. Flores-Ortega, 528 U.S. 470, 477 (2000).

Thus, in failure to appeal cases, a petitioner must only show that his counsel

                                         6
Case 4:18-cv-04153-KES Document 47 Filed 08/25/20 Page 7 of 12 PageID #: 346




failed to file an appeal after being instructed to do so and need not fulfil the

prejudice prong of the Strickland test. Id.

      Here, the sole issue is whether or not Dressen asked Walter to file an

appeal for him after his sentencing hearing. Magistrate Judge Duffy credited

Walter’s testimony from the hearing and concluded that Dressen did not

request that an appeal be filed on his behalf before the expiration of the 14-day

appeal period. Docket 42 at 33. The court now reviews de novo that factual

finding.

      Dressen and Hanson testified that Dressen asked Walter to file an appeal

immediately after the hearing ended, while in the hallway outside the

courtroom. Docket 41 at 16, 48. Walter testified that while he does not

remember exactly what transpired outside the courtroom, he knows that had

Dressen asked him to file an appeal, he would have marked the deadline in his

calendar and would have had a “serious discussion” with Dressen because

Dressen had given up his right to appeal in his plea agreement. Id. at 42. The

court finds Walter’s testimony, that Dressen did not ask him to file a direct

appeal, the more credible testimony for several reasons.

      Walter has been a practicing criminal defense lawyer since his

graduation from law school in 1989. Id. at 37. For 17 years, he assisted

inmates in penitentiaries in South Dakota in filing appeals and habeas corpus

claims. Id. at 37-38. An attorney who spent a substantial amount of his career

assisting prisoners in habeas corpus claims would very likely know how

important it is for attorneys to file appeals when their clients request one.


                                         7
Case 4:18-cv-04153-KES Document 47 Filed 08/25/20 Page 8 of 12 PageID #: 347




Walter’s unique career background supports his claim that had he been made

aware of Dressen’s desire to appeal, he would have filed the appeal.

      Further, Walter testified that he has a habit of calendaring deadlines in

both his cell phone and paper calendar. Id. at 41. He knew that an appeal

triggers a deadline: if Dressen had asked to appeal, Walter would have 14 days

from the date of final judgment to file the appeal. Id. at 51. He marked the

other deadline triggered by Dressen’s sentencing hearing—the deadline for the

United States to file a Rule 35 motion in Dressen’s case—during the sentencing

hearing. Id. at 50. This, too, bolsters the credibility of Walter’s claim that had

Dressen requested an appeal, Walter would have filed it or calendared the

deadline—neither of which Walter did.

      Walter also knew that Dressen likely had very little, if anything, that he

could appeal. Id. at 42. Dressen gave up his appeal rights as part of the plea

agreement. Id. The court sentenced Dressen at the low end of the guideline

range. Id. Walter, an experienced criminal lawyer, would have had a “serious

discussion” with Dressen if Dressen asserted that he wanted to appeal his

sentence. Id. The court finds persuasive that such a request would have been a

memorable event for Walter, who would have had to explain to Dressen why an

appeal was very unlikely to succeed in his case.

      The text message records from Hanson to Walter do not reflect that

Hanson was asking Walter about an appeal when she allegedly found out

Walter had not filed one. Id. at 40. This supports Walter’s account: that

Hanson never contacted him about an appeal. It does not show that Hanson

                                         8
Case 4:18-cv-04153-KES Document 47 Filed 08/25/20 Page 9 of 12 PageID #: 348




and Dressen expected an appeal to be filed and were confused and upset when

one was not, as they claim.

      Also, Dressen admitted that he and Hanson discussed what they were

going to testify to prior to the hearing Id. at 24. He stated that they had told

each other how they were going to testify. Id. Hanson, however, testified that

she had not discussed the hearing or their testimony with Dressen prior to the

hearing. Id. at 33. This casts doubt on the credibility of Hanson’s testimony.

Hanson testifying that she did not discuss the testimony with Dressen suggests

that she felt she needed to hide her communications with Dressen, and calls

into question her motives for testifying at the hearing.

      The court does not find persuasive Dressen’s argument that because

Walter did not calendar all “significant events,” that he likely knew about

Walter’s request and still failed to calendar the appeal deadline. See Docket 45

at 7. Walter testified that he would have noted a “significant event” like

Dressen asking to appeal his case in his file and put it in his phone. Docket 41

at 42, 49-50. But, as Dressen notes, Walter did not note in his file that he told

Dressen that Dressen’s possible prison sentence was much longer than

previously anticipated. See Docket 45 at 8-9. Walter stated he does not have a

secretary, so “the buck stops with [him]” and he makes a habit of calendaring

deadlines as they come up. Docket 41 at 50. The court is persuaded by

Walter’s assertion that deadlines are of particular importance to him as a solo

practitioner, and that recording a deadline triggered by Dressen’s request was




                                         9
Case 4:18-cv-04153-KES Document 47 Filed 08/25/20 Page 10 of 12 PageID #: 349




of greater importance for him to record than was the change in Dressen’s

guideline range.

      Dressen also argues that his failure to bring up any details about his

claim that he instructed Walter to file an appeal prior to the evidentiary hearing

should not be used to impugn his credibility. Docket 45 at 4. The court finds

that the opposite is true. First, while Dressen was a pro se litigant until the

evidentiary hearing, he does not appear to have had difficulty articulating facts

to support his claims at any point prior to being appointed counsel. Rather, his

original motion for relief is replete with facts—he details Walter’s failure to

investigate, alleged bias, and failure to object. Docket 2 at 4-6. But his

allegation regarding Walter’s failure to file his appeal is only a bare assertion

that “[t]he evidence in this case establishes that petitioner advised his counsel

that he wishe[d] to appeal his sentencing but was completely ignored.” Id. at 7.

Dressen’s credibility is undermined by his failure to raise facts about the

appeal issue—and only the appeal issue—prior to the evidentiary hearing.

      Next, Dressen argues that his failure to follow up with Walter about his

appeal during the 14-day period after his sentencing should not be used to

show that his allegations regarding asking Walter to file the appeal are not

credible. On this point the court agrees with Dressen. He was in custody at the

South Dakota State Penitentiary and did not have immediate access to phones

during those 14 days. Docket 41 at 17. Further, he should have been entitled

to rely on the assumption that if he had asked Walter to file an appeal, Walter

would file an appeal. Similarly, Hanson’s failure to follow up with Walter does


                                         10
Case 4:18-cv-04153-KES Document 47 Filed 08/25/20 Page 11 of 12 PageID #: 350




not show that Dressen did not request an appeal. Hanson, too, could have

reasonably relied on Walter to file the appeal if Dressen had asked him. But

even assuming Dressen and Hanson had valid reasons to not follow up with

Walter during the 14-day period, the court still finds Walter’s testimony the

most persuasive of the three. Thus, the court finds that Dressen did not ask

Walter to file an appeal during the 14-day period after his sentencing hearing.

                      CERTIFICATE OF APPEALABILITY

      When a district court denies a petitioner’s § 2255 motion, the petitioner

must first obtain a certificate of appealability before an appeal of that denial

may be entertained. Miller-El v. Cockrell, 537 U.S. 322, 335-36 (2003). This

certificate may be issued “only if the applicant has made a substantial showing

of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). A “substantial

showing” is one that proves “reasonable jurists would find the district court’s

assessment of the constitutional claims debatable or wrong.” Slack v. McDaniel,

529 U.S. 473, 484 (2000). Stated differently, “[a] substantial showing is a

showing that issues are debatable among reasonable jurists, a court could

resolve the issues differently, or the issues deserve further proceedings.” Cox v.

Norris, 133 F.3d 565, 569 (8th Cir. 1997). Dressen made a substantial showing

that his claim that he asked Walter to appeal his case is debatable among

reasonable jurists, that another court could resolve the issue raised in his

claim differently, or that a question raised by his claim deserves additional

proceedings. Thus, a certificate of appealability is issued only on the issue of




                                        11
Case 4:18-cv-04153-KES Document 47 Filed 08/25/20 Page 12 of 12 PageID #: 351




whether Walter provided ineffective assistance of counsel by failing to timely file

a notice of appeal.

                                  CONCLUSION

      The court finds that Dressen did not ask Walter to appeal his sentence

prior to the 14-day deadline. His claim of ineffective assistance of counsel thus

cannot succeed. Thus, it is

      ORDERED:

      1. Dressen’s objections to the report and recommendation (Docket 45)

         are overruled.

      2. The report and recommendation (Docket 42) is adopted.

      3. Respondent’s motion to dismiss (Docket 19) is granted.

      4. Dressen’s motion to vacate, set aside, or correct his sentence under

         28 U.S.C. § 2255 (Docket 1) is dismissed.

      5. A certificate of appealability is granted.

      Dated August 25, 2020.

                                      BY THE COURT:

                                      /s/ Karen E. Schreier
                                      KAREN E. SCHREIER
                                      UNITED STATES DISTRICT JUDGE




                                        12
